Exhibit 10.96

CODE OF ETHICAL STANDARDS AND BUSINESS PRACTICES



I.   Introduction

Meade has prepared the following Code of Ethical Standards and Business
Practices (“Code of Conduct”) to reaffirm the policies and business practices
that apply throughout the Company, including all subsidiaries and divisions.
Every employee of the Company, including each executive and financial officer,
has an obligation to abide by this Code of Conduct. This Code of Conduct
reaffirms the Company’s commitment to the highest levels of business and ethical
practices. The Company requires its employees to exhibit a high degree of
personal and professional integrity at all times and to exercise sound and
independent business judgment. In addition to the Code of Conduct, all employees
shall be subject to all applicable Company policies and procedures as such are
defined for each specific Company facility or in the specific facility’s
Employee Manual, if applicable. Noncompliance with any part of this Code of
Conduct is sufficient grounds for disciplinary action, up to and including
termination.



II.   Ethics Review Team and Audit Committee Matters

A. Ethics Review Team. To ensure that employees fully understand the Code of
Conduct and have an opportunity to discuss issues and concerns arising from the
Code, the Company has created a Company Ethics Review Team at its office in
Irvine, California. The Company Ethics Review Team will consult in a
confidential manner (to the extent practicable) on specific issues and on
matters of policy. The Team consists of the Company’s Legal Department, the
Chief Financial Officer and the Controller. Employees can approach any member of
the Ethics Review Team with questions or concerns regarding this Code of
Conduct. Any good faith communications of violations of the Code will be kept
confidential to the extent practicable.

B. Audit Committee Matters. Anyone who has a concern about the Company’s
accounting, internal accounting controls, auditing matters or matters concerning
the rules and regulations of the Securities and Exchange Commission (“SEC”), may
communicate that concern directly to the Audit Committee through the Company
Corporate Governance Hotline at (800) 541-4708. This hotline is accessible 24
hours a day, 7 days a week, 365 days a year. Communications about these matters
may be confidential or anonymous. The call will be digitally recorded and routed
to members of the Audit Committee via email or transcript. The status of all
outstanding concerns addressed to the Audit Committee will be reported to the
full Board of Directors on a periodic basis. The Audit Committee may direct
special treatment, including the retention of outside advisors or counsel, for
any concern addressed to them, as deemed appropriate. No retaliation or adverse
action will be taken against anyone for raising or helping to resolve an
integrity concern. Employees with questions or concerns that are not related to
accounting, internal accounting controls, auditing matters or SEC rules or
regulations should contact a member of the Ethics Review Team.



III.   Professional Conduct

A. Compliance with Laws: Employees of the Company shall conduct their business
affairs in accordance with applicable laws in which the Company does business
and shall observe the highest standards of business ethics. The use of Company
funds, services or assets for any unlawful or improper purpose is strictly
prohibited. No employee shall engage in purchasing privileges or special
benefits on behalf of the Company through the payment of bribes, gratuities or
other forms of payoff. No employee shall accept payments or other benefits from
any party in violation of any law or in violation of this Code of Conduct.



  B.   Dealings with Vendors/Suppliers:

1. Gifts: It is improper and against Company policy to solicit, offer, or
accept, directly or indirectly, any tip, gift, favor, loan, or other item of
significant monetary value in order to influence a business decision or receive
any financial enrichment beyond normal compensation provided by Meade. Business
meals are considered an acceptable practice provided the nature and amount of
such meals is not material. If an individual presses an employee to accept a
gift, the employee should thank that individual, but explain the Company’s
policy regarding the acceptance of gifts. If, however, it would be discourteous
to not accept a gift, then the employee shall accept the gift on behalf of the
Company and immediately turn over the gift to his or her supervisor, as Company
property, for distribution as determined appropriate by Company management.

2. Selection of Vendors/Suppliers: Wherever practicable, Vendors/Suppliers shall
be selected by fair and open competitive bids. The selection of a
Vendor/Supplier must be based on quality, need, performance and cost. All
purchases from Vendors/ Suppliers shall be in accordance with the Company’s
purchasing policies. In dealing with Vendors/Suppliers, it is the responsibility
of all employees to promote the best interests of the Company, within legal
limits, through aggressive attention to opportunities and the obtaining of fair
terms and treatment for the Company.

3. Improper Influence: Gifts or entertainment provided by Vendors/Suppliers
shall not be accepted in exchange for Company resources and/or merchandise. No
gifts or entertainment shall be accepted with the understanding that the
provider shall receive or continue to receive business from the Company.
Vendors/Suppliers shall not be selected based upon the gift giving and/or
entertainment practices of the Vendor/Supplier.



  C.   Conflicts of Interest:

1. Definition: A conflict of interest exists in any situation in which the
Company has an interest and the interest (personal or financial) of an employee
is or may also be involved. A conflict of interest is deemed to exist whenever
an employee is in a position, as a result of the nature or responsibilities of
his or her employment with the Company, to further any personal or financial
interest of the employee or a member of the employee’s family. Any situation
which may be construed to be a conflict of interest should be avoided. If an
employee believes he/she or another employee is involved in a conflict of
interest or a potential conflict of interest, the employee must consult with a
member of the Ethics Review Team who shall have authority to approve or
disapprove of any such conflict of interest or potential conflict of interest.

2. Examples: Set forth below are four areas where conflicts may arise, although
these examples are not a comprehensive list of possible conflicts of interest.

(i) Outside Business Activities/Interests: Acting as a director, officer,
consultant, agent, employee or in some other capacity for a person or firm with
whom the Company does business or with any competitor of the Company may
constitute a conflict of interest. Family businesses or other businesses in
which an employee participates as an owner, a partner, director, officer,
employee, consultant or shareholder and which may create a conflict of interest
and/or may interfere with the employee’s duties to the Company must be disclosed
in writing to the Ethics Review Team. The Ethics Review Team shall determine
whether or not an outside business activity of interest creates a conflict of
interest and/or interferes with the employee’s job.

(ii) Investing in Vendors/Suppliers: No employee shall invest in any security
(stocks, bonds, options, short sales, etc.) or lend money or otherwise invest in
a Vendor/Supplier, its parent company, or any subsidiaries, unless the aggregate
of the amount invested constitutes not more than one percent (1%) of the
outstanding debt or equity of the Vendor/Supplier.

(iii) Buying Merchandise and Other Tangible Property or Obtaining Services from
Vendors/Suppliers for Personal Use: Employees may not purchase for their or
another’s personal use products/services from Vendors/Suppliers at a price which
is less than the normal price at which such product/service is sold by the
Vendor/Supplier to persons not affiliated with customers of the Vendor/Supplier
without the prior consent of the Ethics Review Team. Such purchases are
discouraged. The request for any such purchases must be detailed in writing to
the Ethics Review Team prior to ordering or receiving the products/services.

D. Outside Employment: Outside employment may create a conflict of interest
and/or may interfere with the employee’s duties to the Company. All employees
should be highly sensitive to the potential for conflict and/or interference if
they accept outside employment.

E. Public Filings and Communications: It is Meade’s policy to provide full,
fair, accurate, timely and understandable disclosure in all reports that it
files with, or submits to, the SEC, as well as in all of its other public
communications. It is the responsibility of all personnel involved in or
responsible for the preparation of such reports and communications, including
the Company’s executive and financial officers, to use their best good faith
efforts to ensure that all reports and communications meet the above standards.
In addition, anyone who becomes aware of any material misstatement or omission
in the Company’s filings or other outside communications should contact the
Ethics Review Team or the Company Corporate Governance Hotline as discussed in
Section II B above. In addition, in connection with its public communications,
the Company is required to comply with a rule under the federal securities laws
referred to as Regulation FD (which stands for “fair disclosure”). Regulation FD
provides that, when the Company discloses material, non-public information about
the Company to securities market professionals or any shareholder (where it is
reasonably foreseeable that the shareholders will trade on the information), it
must also disclose the information to the public. Employees who receive
inquiries about the Company or its securities from securities analysts,
reporters, investors, potential investors or others should decline to comment.
Employees should direct all inquiries from such persons to the Chief Financial
Officer. All media inquires should be directed to the Investor Relations
Department.

F. Accurate Records: All assets, liabilities, expenses and transactions shall be
recorded in the Company’s regular books of account in accordance with Generally
Accepted Accounting Principles consistently applied. No undisclosed or
unrecorded fund or asset of the Company, its subsidiaries, or affiliates shall
be established or maintained for any purpose. Documentation of all business
transactions shall describe the pertinent events. No false or artificial entries
shall be made in the books and records of the Company for any reason. No payment
shall be approved or made with the intention or understanding that any part of
such payment is to be used for any purpose other than that described by the
applicable document.

G. Payments to Government Personnel: No payment shall be made directly or
indirectly to influence or obtain favorable action by a government agency,
anyone in public office or any candidate for public office. This policy is not
intended to prohibit limited political contributions (such as attending
political fund raisers). However, in cases of promotional activity or political
contributions, care should be exercised so that no action by a Company employee
is perceived as an attempt to influence government decisions in matters
affecting the Company. Any personal contribution to any political candidate,
party or organization shall not be represented as a contribution from the
Company.

H. Commercial Bribery: No employee or agent of the Company shall engage in
soliciting, receiving, or accepting, directly or indirectly, any bribe, kickback
or other inappropriate payment or benefit from any employee or agent of any
current or prospective Company vendor, supplier, landlord, lessee, competitor,
or other person or entity in respect of any matter related to the Company.

I. Equity Compensation Award Guidelines: All equity compensation awards granted
to any employee, officer, director or consultant of the Company shall be in
compliance with the Company’s Equity Compensation Award Guidelines, including,
without limitation, ensuring that no equity compensation awards granted by the
Company are “backdated” which shall be defined as setting an equity compensation
award grant date or exercise price with hindsight for the purpose of improperly
achieving a lower grant price.

J. Honesty: Each employee must ensure that the highest level of honesty and
integrity is maintained in the exercise of the employee’s daily
responsibilities. Examples of conduct that are considered to violate this
standard include, but are not limited to:



  •   Knowingly issuing or approving a report or document containing incorrect
or misstated data;



  •   Knowingly making false or inaccurate entries in the books and/or records
of the Company;



  •   Knowingly making or authorizing any payment by the Company with the
intention or understanding that all or any part of the payment is to be used for
any purpose other than that described by the documents supporting the payment;



  •   Knowingly misstating inventory, accounts payable, cash capital
expenditures or any balance sheet account;



  •   Knowingly misstating or omitting to state to the employee’s supervisor
information material to the business of the Company or the supervisor’s
understanding of the same;



  •   Knowingly making false or misleading statements, written or oral, to any
supervisor, internal or external accountant or auditor with respect to the
Company’s books and records, financial statements or documents filed with the
SEC;



  •   Deliberate disregard for policies or procedures in order to improve a
result regardless of whether or not the effect is positive or negative upon the
Company.

Obviously, all situations cannot be covered by a policy statement. Good judgment
coupled with a high sense of personal integrity is the best policy. Where
situations arise that appear “uncertain”, the employee should consult with the
Ethics Review Team for guidance.



IV.   Employment Matters

A. Standards of Conduct: Meade strives to maintain a positive work environment.
To achieve this goal the Company encourages courteous and respectful behavior,
responsible attitude toward work and respect for other employees, customers,
vendors and Company property. Meade expects all employees to observe a
reasonable standard of job performance and good conduct. Unless otherwise set
forth in writing, all employees at Meade are employed on an at-will basis.
Either the employee or the Company may terminate the employment relationship at
any time, with or without cause and with or without prior notice. The Company
reserves the right to terminate any employment relationship, to demote, or to
otherwise discipline an employee without resort to any progressive disciplinary
procedures.

B. Independent Contractors: Employees shall not be hired, retained or used as
independent contractors by the Company without the prior written approval of
both their supervisor and the Company’s Ethics Review Team. Employees whose
services are needed beyond the scope or time of employment should be used on an
overtime or equivalent basis.

C. Employment of Relatives: The employment of relatives in the same area of an
organization may cause serious conflicts and problems with favoritism and
employee morale. In addition to claims of favoritism at work, personal conflicts
from outside the work environment can be carried into day-to-day working
relationships. Relatives of persons currently employed by Meade may be hired
only if they will not be working directly for, supervising, or working in the
same department as, a relative. Meade employees cannot be transferred into such
a reporting relationship. In other cases where a conflict or the potential for
conflict arises, even if there is no supervisory relationship involved, the
parties may be separated by reassignment or termination from employment. For the
purposes of this policy, a relative is any person who is related by blood or
marriage, or whose relationship with the employee is similar to that of persons
who are related by blood or marriage.

D. Consultants: Agreements by the Company with consultants, agents, and
representatives shall clearly set forth the actual services to be performed, the
basis for earning the fee involved and all other terms and conditions. Payments
must be reasonable in amount and bear a reasonable relationship to the value of
the services rendered. No employee shall knowingly permit any consultant, agent
and representative to take actions on behalf of the Company that would be in
violation of this Code of Conduct.

E. Non Solicitation: Solicitation or distribution in any way connected with the
sale of any goods or services for profit is strictly prohibited anywhere on
Company property at any time. Similarly, solicitation or distribution of
literature for any purpose by non-employees is strictly prohibited on Company
property at any time. The Company has bulletin boards located throughout the
facility for the purpose of communication with employees. Postings on these
boards are limited to Company-related material including statutory legal
notices, safety and disciplinary rules, Company policies, memos of general
interest relating to the Company, local operating rules, and other similar
items. All postings require the prior approval of the Human Resources Department
or an Executive Officer of the Company. No postings will be permitted for any
other purpose. Employees may distribute or circulate non-Company written
materials only during non-working time and only in non-work areas. If unclear
whether an area is a work or non-work area, employees should consult the Human
Resources Department for clarification.

F. Harassment: Meade is committed to providing a work environment that is free
of harassment of any kind. In order to maintain this commitment, the Company has
a strict policy prohibiting harassment of any kind, including, without
limitation, sexual harassment (please see the Company’s Employee Manual for a
more complete definition of harassment). Any employee who believes he/she has
been harassed by a co-worker, supervisor/manager, vendor, supplier or customer
should promptly report the facts of the incident, and the names of the
individuals involved, to his/her supervisor or, depending on the circumstances,
directly to the Human Resources Department who will investigate all such claims
and take appropriate corrective action. An employee can make this report without
fear of retaliation. The Company has taken in the past, and will continue to
take, prompt and necessary steps to investigate and, where appropriate, correct
any situation involving harassment of any kind.

G. Equal Employment Opportunity: Meade has a policy of ensuring that all
employees and potential employees are considered for all positions on the basis
of their qualifications and abilities. Additionally, the Company does not
discriminate in any way in regard to race, color, sex, religion, pregnancy,
ancestry, age, national origin, citizenship status, veteran status, sexual
orientation, marital status or physical or mental disability.



V.   ANTITRUST LAWS

This Code of Conduct is not intended as a comprehensive review of the antitrust
laws, and is not a substitute for expert advice. If any employee has questions
concerning a specific situation, he or she should contact the Ethics Review Team
or Legal Department before taking action.

The federal government, most state governments, the European Economic Community
and many foreign governments have enacted antitrust or “competition” laws. These
laws prohibit “restraints of trade”, which is certain conduct involving
competitors, customers or suppliers in the marketplace. Their purpose is to
ensure that markets for goods and services operate competitively and
efficiently, so that customers enjoy the benefit of open competition among their
suppliers and sellers similarly benefit from competition among their purchasers.
In the United States and some other jurisdictions, violations of the antitrust
laws can lead to substantial civil liability – triple the actual economic
damages to a plaintiff. Moreover, violations of the antitrust laws are often
treated as criminal acts that can result in felony convictions of both
corporations and individuals.

Strict compliance with antitrust and competition laws around the world is
essential. These laws are very complex. Some types of conduct are always illegal
under the antitrust laws of the Untied States and many other countries.
Employees and other representatives of the Company must be alert to avoid such
conduct. Examples include:



  A.   Agreements with Competitors:



  •   to set prices or any other economic terms of the sale, purchase or license
of goods or services;



  •   on any terms of a bid or whether or not to bid;



  •   to allocate or limit customers, geographic territories, products or
services, or not to solicit business from each other; and



  •   to limit production volume or research and development, to refrain from
certain types of selling or marketing of goods or services, or to limit or
standardize the features of products or services.



  B.   Illegal Agreements with Customers or Licensees related to Minimum Resale
Prices of the Company’s Goods or Services:

Other activities are not absolutely illegal, but will be legal in some market
situations and illegal in others. Some of these types of conduct involve
agreements with third parties such as competitors, customers, suppliers,
licensees or licensors. Others involve unilateral actions that may result in
claims that the Company has monopolized or attempted to monopolize a market.
Care should be taken to avoid any illegal or unethical actions related to such
activities. Examples of these types of conduct are described below:



  •   “Predatory” pricing, or pricing below some level of cost, with the
intention to drive out competition from the market;



  •   Reciprocal purchase agreements that condition the purchase of a product on
the seller’s agreement to buy products from the other party;



  •   “Tying” arrangements, in which a seller conditions its agreement to sell a
product or service that the buyer wants on the buyer’s agreement to purchase a
second product that the buyer would prefer not to buy or to buy elsewhere on
better terms;



  •   “Bundling” or market share discounts in which the final price depends on
the customer’s purchase of multiple products or on allocating a specified
percentage of its total purchases to the Company’s products; and



  •   “Price discrimination,” or selling to different purchasers of the
Company’s products at different prices or on other different economic terms of
the purchase, or offering different promotional allowances or services in
connection with the customer’s resale of the products, without complying with
the specific exceptions permitted under the law.



VI.   INTERNATIONAL OPERATIONS

Laws and customs vary throughout the world, but all employees must uphold the
integrity of the Company in other nations as diligently as they would do so in
the United States. When conducting business in other countries, it is imperative
that employees be sensitive to foreign legal requirements and United States laws
that apply to foreign operations, including the Foreign Corrupt Practices Act.
The Foreign Corrupt Practices Act generally makes it unlawful to give anything
of value to foreign government officials, foreign political parties, party
officials, or candidates for public office for the purposes of obtaining, or
retaining, business for the Company. Employees should contact the Ethics Review
Team or Legal Department if they have any questions concerning a specific
situation.



VII.   CONFIDENTIALITY OF INFORMATION

Except as required in carrying out the employee’s duties in the normal and
proper course of employment, and except as required by law, no employee during
his or her employment or after he or she leaves the employ of the Company may
use or disclose to others any “Confidential Information” relating to the
Company, its subsidiaries and affiliates, or any of the Company’s vendors,
suppliers or customers, regardless of the source of such information or the
method of its acquisition. Violation may result in prosecution of the individual
under any applicable civil or criminal statute. Employees should be guided by
the general principle that the Company considers Confidential Information any
information that is neither officially or publicly disclosed nor is common
knowledge and which might be useful to or desired by others. “Confidential
Information” includes, without limitation, information regarding Company
business plans and strategies, same store sales, capital investments, per capita
spending, financial data and projections, marketing information, personnel
information, critical sales data, vendor lists, customer lists, systems,
formulas, models, spreadsheets, techniques, manufacturing methods and other
types of confidential data that individuals come in contact with in the course
of their daily employment unless such information has been publicly disclosed.
In addition, individuals who terminate their employment or who are terminated
are bound to maintain the confidentiality of this material.

The Company believes that Confidential Information pertaining to personal
health, performance evaluations, promotability, and compensation data also must
be maintained in a confidential manner for the protection of individual privacy.
Access to this type of information is restricted to individuals so authorized.
In the case of performance, promotability, and salary data, this access is
limited to employees responsible for such data or employees who are authorized
or directed to inquire about, or collect such data, such as the employee’s
supervisor, Officers, Human Resources and other authorized management personnel.
As such, in order to ensure the ongoing confidentiality of this type of
information, it is the Company’s policy and the obligation of each management
employee to protect and preserve the confidentiality of these types of data. All
Confidential Information developed by an employee during the course of
employment with Company resources is the property of the Company.

Individuals are also prohibited from talking to the press or being a source of
information for the press unless they have been expressly authorized as a
spokesperson by the Company. Any press inquiries should be directed to an
Executive Officer of the Company or to their designee.



VIII.   AUTHORIZED USE OF COMPANY PROPERTY

A. Trademarks, Service Marks and Copyrights:

Trademarks and service marks — words, slogans, symbols, logos or other devices
used to identify a particular source of goods or services — are important
business tools and valuable assets which require care in their use and
treatment. No employee may negotiate or enter into any agreement respecting the
Company’s trademarks, service marks or logos without first consulting the Legal
Department. The Company also respects the trademark rights of others and any
proposed name of a new product, financial instrument or service intended to be
sold or rendered to customers must be submitted to the Legal Department for
clearance prior to its adoption and use. Similarly, using the trademark or
service mark of another company, even one with whom our Company has a business
relationship, always requires clearance or approval by our Legal Department, to
ensure that the use of that other Company’s mark is proper.

Employees must avoid the unauthorized use of copyrighted materials of others and
should confer with the Legal Department if they have any questions regarding the
permissibility of photocopying, excerpting, electronically copying or otherwise
using copyrighted materials. In addition, simply because material is available
for copying, such as matter downloaded from the Internet, does not mean that it
is automatically permissible to copy. All copies of work that is authorized to
be made available for ultimate distribution to the public, including all machine
readable works such as computer software, must bear the prescribed form of
copyright notice.

The Company is legally entitled to all rights in ideas, inventions and works of
authorship relating to its business that are made by employees during the scope
of their employment with the Company or using the resources of the Company
(“Employee Developments”). As a condition of employment, employees are required
to promptly disclose all Employee ideas to their supervisor, and to execute the
necessary documentation to transfer all Employee Developments to Meade to
evidence their ownership, or to obtain legal protection for them.

B. Telephone, Electronic Mail, Voice Mail and Internet:

Meade maintains electronic mail (e-mail), voice mail and Internet access systems
to assist employees in the conduct of business within the Company. The Company
has established this policy with regard to access, review or disclosure of
electronic, voice mail messages created, sent or received by Company employees
and Internet access and usage using the Company’s electronic, voice mail and/or
Internet systems. The Company has determined the following policy to be followed
by employees with access to the telephone, e-mail and/or voice mail systems at
Meade:



  •   The telephone, e-mail and voice mail systems hardware are Company
property. Additionally, all messages composed, sent, or received on the
electronic mail and/or voice mail systems are and remain the property of the
Company. They are not the private property of any employee.



  •   The use of the telephone, e-mail, voice mail, and/or Internet system is
reserved solely for the conduct of business at the Company. These systems may
not be used for personal business. They may not be used to solicit or
proselytize for commercial ventures, religious or political causes, outside
organizations or other non-job-related solicitations.



  •   The e-mail, voice mail and/or Internet systems are not to be used to
create any offensive or disruptive messages. Among those which are considered
offensive are any messages that contain sexual implications, racial slurs,
gender-specific comments, or any other comments that offensively address
someone’s age, sexual orientation, religious or political beliefs, national
origin or disability.



  •   The e-mail, voice mail and/or Internet system may not be used to send
(upload) or receive (download) copyrighted materials, trade secrets, proprietary
financial information, or similar materials without prior authorization from the
Company’s General Counsel or President.



  •   The Company reserves the right to review, copy, delete, audit, intercept,
access and disclose all messages created, received or sent or stored in the
e-mail, voice mail and/or Internet systems for any purpose. The contents of any
e-mail, voice mail and/or Internet message or information properly obtained for
legitimate business purposes may be disclosed without permission of the employee
who generated it.



  •   The confidentiality of any message should not be assumed. Even when a
message is erased, it is still possible to retrieve and read, or listen to, that
message. Further, the use of passwords for security does not guarantee
confidentiality.



  •   Notwithstanding the Company’s right to retrieve and read any e-mail
messages or listen to any voice mail messages, such messages should be treated
as confidential by other employees and accessed only by the intended recipient
or by management. Employees are not authorized to retrieve or read any e-mail or
voice mail messages that are not sent to them unless expressly instructed to do
so by the intended recipient.



  •   In addition, employees are not authorized to retrieve, read and/or
down/up-load any computer data files that are not their own. Any exception to
these policies must receive prior approval from the MIS department or the
President.



  •   Employees may not use a password or code, access a file or retrieve any
stored information unless authorized in advance to do so. All computer passwords
must be provided to supervisors. No password may be used that is unknown to the
Company as passwords are designed to minimize unauthorized access only.



  •   The Company reserves the right to monitor voice mail communications and
maintains the right of access to business related information and materials on a
need-to-know basis. If and when engaged, the monitoring of the voice mail system
is conducted by recording voice mail messages and then listening to those
messages at a later time for legitimate business purposes such as training,
productivity standards, quality control, security, and/or performance
evaluation.



  •   The Company reserves the right to monitor employee Internet usage,
including the time spent on-line and the sites accessed to maintain system
integrity and ensure that users are using the system appropriately, responsibly
and in accordance with Company policy and procedures.



  •   Employees should also be aware that out-going telephone calls are logged
by the Company for management review. Included in the information provided to
the Company are the telephone numbers dialed, call destinations, call frequency
and the duration of each call. This information should not be considered
confidential by Meade employees. IX. DOCUMENT RETENTION

The space available for the storage of Company documents, both on paper and
electronic is limited and expensive. Therefore, periodic discarding of documents
is necessary. On the other hand, there are legal requirements certain records be
retained for specific periods of time. Employees who are unsure about the need
to keep particular documents should consult with their supervisor or the Legal
Department, so that a judgment can be made as to the likelihood that the
documents will be needed.

Whenever it becomes apparent that documents of any type will be required in
connection with a lawsuit or government investigation, all possibly relevant
documents should be preserved, and ordinary disposal or alteration of documents
pertaining to the subjects of the litigation or investigation should be
immediately suspended. If an employee is uncertain whether documents under his
or her control should be preserved because they might relate to a lawsuit or
investigation, he or she should contact the Legal Department.



X.   INSIDER TRADING

For as long as the Company’s securities are publicly traded, all directors and
officers of the Company and its affiliates, as well as all employees with access
to material, non-public information relating to the Company or a publicly traded
company doing business with the Company (“Inside Information”), are prohibited
from using such Inside Information in connection with buying or selling the
Company’s stock or the stock of the other company. Employees with Inside
Information are also prohibited from providing other people who are not entitled
to receive it in connection with a valid business purpose with Inside
Information. Noncompliance with this policy will be grounds for disciplinary
action, up to and including termination, and possibly civil and criminal
penalties under federal and state securities laws.

An employee who has any questions about the meaning of this subject or how it
applies in a particular instance should call the Company’s Legal Department.

To help avoid mistakes that could severely damage the Company and subject an
employee to disciplinary action and possible penalties, the following is a brief
summary of the law of insider trading. It is not an exhaustive treatment of this
subject, nor does it set forth precise rules. Because this area of the law is
complex and evolving rapidly, sound judgment is more important than attempts to
formulate and apply precise guidelines. An employee who has questions about this
subject should consult his or her own counsel or the Company’s Legal Department.
Accordingly, the following information is provided only to increase sensitivity
and awareness so that appropriate action (which often includes seeking expert
guidance) can be taken on a timely basis.



  A.   Definition of Insider Trading

“Insider trading” is trading securities while in possession of Inside
Information in violation of a legal duty owed to public investors or to the
source of the information. “Inside Information” is information that is not
generally available to the public and that might have an effect on the market
price of a stock, bond, option, or other security, or might be important to a
reasonable investor in deciding to buy, sell, or hold the security.

The duty not to trade while one has Inside Information is based on the notion of
simple fairness. An investor with such information cannot buy or sell the
security until the information has been appropriately disseminated to the
securities trading markets. This usually takes between one and three days,
depending on the complexity of the information disclosed.



  B.   Examples of Inside Information

The following is a list of some of the kinds of information that might
(depending on the circumstances) be considered material and thus considered
Inside Information:



  •   Increased or decreased earnings of the Company or an entity doing business
with the Company.



  •   A pending or potential significant acquisition or disposition by the
Company or another entity doing business with the Company.



  •   Significant changes in the Company’s relationship with its primary lender
or significant customers or suppliers.



  •   Material legal actions filed or threatened against the Company or material
developments with respect to any such actions.



  •   A material change, either up or down, in the Company’s business or in the
business of another entity doing business with the Company.



  •   Anything that is likely to affect the market price of the Company’s stock,
either negatively or positively.



  •   Any non public information that a reasonable investor would find useful
information in deciding whether or not to invest in the Company.



  C.   Tipper-Tippee Liability

It is also illegal for an employee to give Inside Information to a friend,
relative, or anyone else who buys or sells a security on the basis of that
information. If an employee gives Inside Information to another person, the
employee is a “tipper.” The person to whom the employee gives the information is
the “tippee.” The employee does not have to misuse the Inside Information itself
to be guilty of tipping. Simply suggesting to another person that he or she buy
or sell the security, while one has Inside Information, is sufficient to be a
violation, even though one does not tell them why one is making the suggestion.
Insider trading cases are often looked at with the benefit of hindsight, and the
law is changing rapidly (sometimes at the expense of persons who thought they
were relatively safe). Accordingly, Company personnel should treat tips and
information as if revealing them would result in the violation of the insider
trading rules.



  D.   Penalties for Insider Trading

Employees may be subject to civil and criminal penalties for insider trading
violations. Civil penalties may be imposed for up to the greater of three times
the profits made (or losses avoided) or $1,000,000. These penalties are in
addition to the possibility of having to give up the actual profits made.

The government may also seek an injunction, bring administrative proceedings and
seek criminal prosecutions. These may result in fines or imprisonment, or both.
The maximum criminal fine for violation of the federal insider trading laws is
$1,000,000 for individuals and $2,500,000 for corporations. The maximum jail
term is ten years.

In addition to the penalties an employee could personally face for trading on
Inside Information, any employee violating the insider trading laws may also
cause the Company to be liable for the employee’s actions.



  E.   Blackout Period

Regardless of whether or not an employee is privy to Insider Information and
because the mere appearance of impropriety in this regard is damaging, please be
advised that it is Company policy that a black-out (or non-trading) period is in
effect, and employees may not trade any shares (or exercise any options),
between:



  •   the time the market opens 14 calendar days prior to the end of each fiscal
quarter; and



  •   the time the market opens on the second day after earnings for such fiscal
quarter have been publicly announced.

The Company’s fiscal quarters end May 31, August 31, November 30 and February 28
(29) of each year. In other words, employees (i) may not ever trade on Inside
Information and (ii) even if they are not aware of any Inside Information,
employees may not trade during the black-out periods outlined above.



XI.   REPORTING VIOLATIONS



  A.   Employee Responsibilities.

The Company is committed to establishing a culture that promotes prevention,
detection and resolution of instances of conduct within the Company that do not
conform to our policies or state and federal laws and regulations. Every
employee has a responsibility to promptly report any instances of misconduct to:



  •   His or her immediate supervisor;



  •   A member of the Ethics Review Team;



  •   A member of the Audit Committee; or



  •   The Company Corporate Governance Hotline.

Any good faith communication of violations will be kept confidential to the
extent practicable; however, in order to properly address any potential
violation or concern confidentiality may not be possible. Concerns about
accounting, internal accounting controls, SEC matters, or auditing matters may
be brought directly to the attention of the Audit Committee on a confidential or
anonymous basis as set forth in Section II B above.



  B.   Supervisor and Manager Responsibilities.

All supervisory and management personnel of the Company are responsible for
compliance with and enforcement of this Code of Conduct. Such responsibilities
include an active effort to ensure employees under their supervision have the
appropriate knowledge in order to comply with such standards and practices.
Supervisors and managers who receive reports from employees that involve
questions about the Company’s financial statements or financial reporting should
immediately report the information to the Audit Committee. Any other reports
that the supervisor or manager believes may involve a breach of this Code of
Conduct or other Company policies should be reported promptly to the Ethics
Review Team or the Board of Directors.



  C.   Nonretaliation for Reporting of Violations.

The Company understands that individuals may not report concerns if they feel
they will be subject to retaliation, retribution, or harassment for such
reports. Therefore, Company employees, including Executive Officers and other
supervisors or managers, are strictly prohibited from engaging in retaliation,
retribution, or any form of harassment directed against anyone who reports a
compliance concern in good faith. Any employee, including any officer or
supervisor, who engages in such actions (including discharge, demotion,
suspension, threatening, harassing, or in any other manner discriminating
against a reporting person because of any lawful act done by the reporting
person) shall be subject to discipline, up to and including dismissal of the
employee. Any instances of retaliation, retribution, or harassment against
reporting persons should be brought to the attention of the Ethics Review Team
or the Board of Directors, who will investigate the matter and determine the
appropriate remedies or sanctions, if any.



XII.   COMPLIANCE WITH STANDARDS AND PRACTICES

A. Waivers: Any request for a waiver of any provision of this Code of Conduct by
any employee other than an Executive Officer or a senior financial officer must
be in writing and addressed to the Ethics Review Team, which shall have the sole
and absolute discretionary authority to approve any such waiver. Any request for
a waiver of any provision of this Code by an Executive Officer or a senior
financial officer (including the Company’s principal financial officer,
principal accounting officer or controller, or persons serving similar
functions) must be in writing and addressed to the Board of Directors, which
shall have the sole and absolute discretionary authority to approve any such
waiver. Any waiver and the grounds for such a waiver for an Executive Officer or
senior financial officer shall be publicly disclosed in accordance with SEC and
NASDAQ rules.

B. Audit Procedures: The Executive Officers or Audit Committee may, at their
discretion, from time to time, establish and disseminate additional personnel
policies and procedures or accounting and financial policies and procedures to
monitor and to test compliance with this Code of Conduct.

C. Sanctions: Any employee who has received a copy of this Code of Conduct (or
additional specific policies and procedures issued hereunder) who shall be found
to have violated these standards and practices shall be subject to immediate
disciplinary action, up to and including reassignment, demotion or, where
appropriate, termination and to legal proceedings to recover the amount of any
improper expenditures and any other losses that the Company may have incurred as
a result of such violation. Violations of these standards and practices may also
result in prosecution of the individual under any applicable criminal statutes.

D. Interpretation: All questions regarding the interpretation, scope, and
application of the policies set forth in this Code of Conduct shall be referred
to the Company’s Ethics Review Team.

1

Please indicate that you have received, read and will abide by this Code of
Conduct by signing your name and dating the attached acknowledgment and
returning it promptly to your supervisor.

ACKNOWLEDGMENT

I certify that I have received and read and that I will abide by the Meade
Instruments Corp. Code of Conduct distributed to me on June 11, 2004.

     
     
(signature)
       
Employee Number

     

(print your name)

Date:      

2